DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, Sub-species 1, Sub-species A, claims 1, 2 and 4-20 in the reply filed on September 22, 2022 is acknowledged.  The traversal is on the ground(s) that the application could be examined without a serious burden  This is not found persuasive because the Examiner would have to search for multiple inventions/embodiments.  Some of uncommon features in various embodiments/inventions would require the Examiner to search in other CPC classes which would be a burden on the Examiner.  Lastly, the MPEP states that there can be only one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claim 3 is withdrawn.  Action on the merits is as follows:
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (Yu) (US 2021/0407942 A1).

	In regards to claim 1, Yu (Figs. 17-19B and associated text) discloses a semiconductor package (Figs. 17-19B), comprising: a first semiconductor chip (items 50 plus 80 plus 72 plus 100A plus 100B or items 100A plus 100B plus 72 plus 73 plus 80 plus 98 plus 55) including a logic structure (items 50, 52, paragraph 16); and a second semiconductor chip (items 155 plus 100D plus 100C or 150 plus 100D pus 100C) bonded to the first semiconductor chip (items 50 plus 80 plus 72 plus 100A plus 100B or items 100A plus 100B plus 72 plus 73 plus 80 plus 98 plus 55), wherein the first semiconductor chip (items 50 plus 80 plus 72 plus 100A plus 100B or items 100A plus 100B plus 72 plus 73 plus 80 plus 98 plus 55) comprises, signal lines (items 282 or conductive structure of 290) on a first surface of a first semiconductor substrate (item 72) and connected to the logic structure (items 50, 52, paragraph 16), a power delivery network (items 100B or 100A plus 100B) on a second surface of the first semiconductor substrate (item 72), the second surface being opposite to the first surface, and penetration vias (item 82) penetrating the first semiconductor substrate (items 72  or 72 plus 100A) and connecting the power delivery network (items 100B or 100A plus 100B) to the logic structure (items 50, 52, paragraph 16), and wherein the second semiconductor chip (items 155 plus 100D plus 100C or 150 plus 100D pus 100C) comprises a capacitor layer (item 100C, paragraph 49) that is on a second semiconductor substrate (item 152) and is adjacent to the power delivery network (items 100B or 100A plus 100B).
	In regards to claim 4, Yu (Figs. 17-19B and associated text) discloses wherein a side surface of the first semiconductor substrate (items 72 or 72 plus 100A) is vertically aligned to a side surface of the second semiconductor substrate (item 152).
	In regards to claim 10, Yu (Figs. 17-19B and associated text) discloses a semiconductor package (Figs. 17-19B), comprising: a first semiconductor substrate (items 72  or 72 plus 100A); a second semiconductor substrate (item 152); a power delivery network (items 100B or 100A plus 100B) between the first semiconductor substrate (items 72  or 72 plus 100A) and the second semiconductor substrate (item 152); and a capacitor layer (item 100C, paragraph 49) between the power delivery network (items 100B or 100A plus 100B) and the second semiconductor substrate (item 152).
	In regards to claim 14, Yu (Figs. 17-19B and associated text) discloses a logic structure (items 50, 52, paragraph 16) on the first semiconductor substrate (items 72  or 72 plus 100A); and a plurality of penetration vias (items 82 or 82 plus 102) penetrating the first semiconductor substrate (items 72  or 72 plus 100A) and connected to the logic structure (items 50, 52, paragraph 16), wherein the first semiconductor substrate (items 72  or 72 plus 100A) has a first surface (top surface of items 50, 52, paragraph 16) and a second surface (bottom surface of items 50, 52, paragraph 16) that are opposite to each other, the logic structure (items 50, 52, paragraph 16) is provided on the first surface (top surface) of the first semiconductor substrate (items 72  or 72 plus 100A), the power delivery network (items 100B or 100A plus 100B) is on the second surface (bottom surface) of the first semiconductor substrate (items 72  or 72 plus 100A), and the power delivery network (items 100B or 100A plus 100B) is connected to the penetration vias (items 82 or 82 plus 102).
	In regards to claim 16, Yu (Figs. 17-19B and associated text) discloses a logic structure (items 50, 52, paragraph 16) on a first surface of the first semiconductor substrate (items 72  or 72 plus 100A); penetration vias (items 82 or 82 plus 102) penetrating the first semiconductor substrate (items 72  or 72 plus 100A) and connected to the logic structure (items 50, 52, paragraph 16); a plurality of first bonding pads (item 104) on a second surface of the first semiconductor substrate (items 72  or 72 plus 100A) and connected to the penetration vias (items 82 or 82 plus 102); and a plurality of second bonding pads (items 114, 118) bonded to the first bonding pads (item 104), the second bonding pads (items 114, 118) connected to the power delivery network (item 100B) through the first bonding pads (item 104).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (US 2021/0407942 A1) in view of Yu et al. (Yu’778) (US 2022/0262778 A1).
	In regards to claim 2, Yu (Figs. 17-19B) discloses wherein the power delivery network (item 100B) of the first semiconductor chip (items 50 plus 80 plus 72 plus 100A plus 100B or items 100A plus 100B plus 72 plus 73 plus 80 plus 98 plus 55) comprises a plurality of first bonding pads (items 112, 118) and a plurality of power lines (item 114) connected to the first bonding pads (items 50 plus 80 plus 72 plus 100A plus 100B or items 100A plus 100B plus 72 plus 73 plus 80 plus 98 plus 55), the capacitor layer (item 100C) of the second semiconductor chip (items 155 plus 100D plus 100C or 150 plus 100D pus 100C) comprises power decoupling capacitors (item 122, paragraph 49) on the second semiconductor substrate (item 152) but does not specifically disclose second bonding pads connected to the power decoupling capacitors, and the first bonding pads are bonded to the second bonding pads.
	Yu’778 (Figs. 3, 6 and associated text) disclose wherein the power delivery network (items 34, 36, paragraph 20) of the first semiconductor chip (item 4) comprises a plurality of first bonding pads (item 40A) and a plurality of power lines (paragraph 20) connected to the first bonding pads (item 40A), the capacitor layer (item 42) of the second semiconductor chip (item 42) comprises power decoupling capacitors (item 49) on the second semiconductor substrate (item 44) and second bonding pads (item 50) connected to the power decoupling capacitors (item 49), and the first bonding pads (item 40A) are bonded to the second bonding pads (item 50).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Yu’778 for the purpose of bonding and an electrical connection.
	In regards to claims 5 and 13, Yu (Figs. 17-19B) discloses wherein the capacitor layer (item 100C) comprises a plurality of power decoupling capacitors (item 122, paragraph 49) on the second semiconductor substrate (item 152), but does not specifically disclose each of the power decoupling capacitors comprises, a bottom electrode pad on the second semiconductor substrate, a plurality of bottom electrodes on the bottom electrode pad, a capacitor dielectric layer covering the bottom electrodes with a uniform thickness, and a top electrode on the capacitor dielectric layer, the top electrode covering an entirety of the bottom electrodes.
	In regards to claim 5 and 13, Yu’778 (Figs. 2, 3, 6 and associated text) discloses wherein each of the power decoupling capacitors (item 49) comprises: a bottom electrode pad (item 53, or straight portion of item 49A) on the second semiconductor substrate (item 44); a plurality of bottom electrodes (vertical portions of item 49A) on the bottom electrode pad (item 53, or straight portion of item 49A); a capacitor dielectric layer (item 49B) covering the bottom electrodes (vertical portions of item 49A) with a uniform thickness; and a top electrode (item 49C) on the capacitor dielectric layer (item 49B), the top electrode (item 49C) covering an entirety of the bottom electrodes (vertical portions of item 49A).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Yu’778 for the purpose of greater capacitance density (paragraph 24).
	In regards to claim 11, Yu (Figs. 17-19B) discloses a plurality of first bonding pads (items 114, 118) connected to the power delivery network (item 100B); but does not specifically disclose a plurality of second bonding pads connected to the capacitor layer, wherein the first bonding pads are bonded to the second bonding pads. 
	In regards to claim 11, Yu’778 (Figs. 3, 6 and associated text) discloses a plurality of first bonding pads (item 40A) connected to the power delivery network (items 34, 36, paragraph 20); and a plurality of second bonding pads (item 50) connected to the capacitor layer (item 42), wherein the first bonding pads (item 40A) are bonded to the second bonding pads (item 50). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Yu’778 for the purpose of bonding and an electrical connection.
	In regards to claim 12, Yu (Figs. 17-19B) as modified by Yu’778 (Figs. 3, 6 and associated text) discloses wherein the capacitor layer (item 100C) comprises a plurality of power decoupling capacitors (item 122, paragraph 49), and the plurality of power decoupling capacitors (item 122, paragraph 49) are on the second semiconductor substrate (item 150) and are connected to the second bonding pads (item 50, Yu’778).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Yu’778 for the purpose of bonding and an electrical connection.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 6-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 16, 2022